DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 – 20 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Shah et al. (US PAP 2020/0302925  PCT/US18/47762).
As per claims 1, 14, 15, Shah et al. teach a method for processing a voice instruction received at a plurality of devices, the method comprising:
creating a group list comprising the plurality of devices (paragraph 32);
receiving information regarding the voice instruction from each device in the group list based on the plurality of devices receiving the voice instruction from a user (paragraphs 20, 32);
selecting at least one device in the group list by processing the received information; and causing the selected at least one device to perform an operation corresponding to the voice instruction (“the designated client device is selected according to stored training data that indicates a correspondence between the action 


	As per claim 2, Shah et al. further disclose adding, to the group list, a device which is registered to an account of the user (“Each assistant device can be associated 
with different server devices as a result of each assistant device being associated with one or more different accounts and/or one or more different users.”; paragraph 20).

	As per claim 3, Shah et al. further disclose the at least one device is selected by processing the received information and additional information related to at least one of current context, time, position, or user information (paragraphs 6, 7).

	As per claim 4, Shah et al. further disclose identifying a user identity based on a voice print of the voice instruction, wherein the at least one device is selected based on the identified user identity (“contextual data can also be provided as input to the machine learning model such as, but not limited to, voice characteristics of one or more users”; paragraphs 73, 86).

	As per claim 5, Shah et al. further disclose training a machine learning model based on information received from the plurality of devices, wherein the trained machine learning model is used for determining a device to be selected in the group list (paragraphs 69, 86).



	As per claim 7, Shah et al. further disclose the at least one device is selected according to a priority between the plurality of devices about the operation corresponding to the voice instruction (“determine a most user-preferred assistant device to perform the requested action using additional data (e.g., contextual data).” paragraph 17).

	As per claim 8, Shah et al. further disclose the at least one device is selected according to a functional word included in the voice instruction, the selected at least one device having a function corresponding to the word (“For instance, the spoken utterance can be, "Assistant, stop," and the spoken utterance can be heard by multiple client 
devices within a home of the user.  The user may intend the spoken utterance to 
affect only a single action, therefore a process must be used to identify the 
particular client device and/or action that the user intends to affect.”; paragraphs 76, 87).



	As per claim 10, Shah et al. further disclose the causing of the selected at least one device to perform the operation comprises causing the selected at least one device to display a user interface for selecting a device in the group list, and wherein the selected device is caused to perform the operation corresponding to the voice instruction instead of the selected at least one device (“An assistant interface 122 can 
include one or more of a microphone, a speaker, a display panel, a touch display panel, a camera, a tactile interface such as a keyboard, and/or any other interface with which a user can control a computer device.  In some implementations, the user 116 can control an automated assistant, and/or a device, using an assistant interface of another device.” paragraphs 52, 59).

	As per claim 11, Shah et al. further disclose the operation performed by the selected at least one device comprises displaying an interface, and the 

	As per claim 12, Shah et al. further disclose the selected at least one device communicates with other devices of the plurality of devices to avoid the same operation to be performed at the selected at least one device (“The device can also include a network interface configured to receive a communication from the other device that also received the spoken utterance”; paragraphs 32, 33).

	As per claim 13, Shah et al. further disclose the selecting of the at least one device comprises: prioritizing the at least one device based on the received information (“if there is a tie between two local devices for responding to a particular spoken utterance, and one of the two local devices has a user-created name that includes the word "favorite," that one local device can be selected over the other for responding to the particular spoken utterance.”; paragraph 76).
	
	As per claim 16, Shah et al. further disclose the manager comprises a server (paragraph 76).

	As per claim 17, Shah et al. further disclose the device is the manager, and
wherein the at least one processor is further configured to execute the instructions to transmit to another device a request causing the other device to perform the operation corresponding to the voice instruction when the other device is included in the selected 

	As per claim 18, Shah et al. further disclose the at least one processor is further configured to execute the instructions to: display a user interface including the plurality of devices in the group list, and based on receiving a user input selecting one or more devices in the group list, cause the selected one or more devices to perform the operation corresponding to the voice instruction instead of the device (“An assistant interface 122 can include one or more of a microphone, a speaker, a display panel, a touch display panel, a camera, a tactile interface such as a keyboard, and/or any other interface with which a user can control a computer device.  In some implementations, the user 116 can control an automated assistant, and/or a device, using an assistant interface of another device.” paragraphs 52, 59).

	As per claim 19, Shah et al. further disclose the plurality of devices in the group list are registered to an account of the user (“Each assistant device can be associated 
with different server devices as a result of each assistant device being associated with one or more different accounts and/or one or more different users.”; paragraph 20).

	As per claim 20, Shah et al. further disclose the group list includes a device registered to an account of another user (“Each assistant device can be associated 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raleigh et al. teach mobile device and service management. Oktem et al. teach Managing voice interface devices.  Ben-Dor et al. teach identification and processing of commands by digital assistant in group device environments.  Leblang et al. teach Network conference management and arbitration via voice-capturing devices.  White et al. teach context-based device arbitration.  Srinivasa Ragavan et al. teach selecting a device for communication session.  Devaraj et al. teach messaging from a shared device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658